Exhibit 10.2

PHONOGRAPH RECORD LICENSE AGREEMENT

This Agreement confirms the arrangement between Licensor and Licensee whereby
Licensor shall grant to Licensee a non-exclusive license during the Term and
within the Territory to use Licensor’s Master Recordings in accordance with the
terms and conditions set out in this Agreement.

Licensor:

 

Dominion Entertainment, Inc.

 

 

2655 Cheshire Lane North

 

 

Suite 100

 

 

Plymouth, MN 55447

 

 

 

Licensee:

 

BCI ECLIPSE COMPANY, LLC

 

 

810 Lawrence Drive, #100,

 

 

Newbury Park, CA 91320

 

 

 

Licensed Master(s):

 

each Master Recording from Licensor’s Master Recording Catalog dated 2/1/2005
consisting of 117 pages, a true copy of which has been delivered to the
Licensee, plus such additions thereto as the parties may mutually agree upon
(the “Catalog”) licensed to Licensee in accordance with the attached Terms and
Conditions and as listed on the attached Schedule A.

 

 

 

Master Recording(s):

 

any recording whether on magnetic recording tape lacquer or wax disc or other
substance or material now known embodying sound alone which is used in the
manufacture of records for sale to the public.

 

 

 

Term:

 

The “Term” of this Agreement shall commence on October 10, 2005, and shall run
concurrent with and shall be conditioned upon the same Term and termination
provisions of the Trademark License dated effective September 1, 2005.

 

 

 

Exploitation Term:

 

the period of two (2) calendar years commencing on the initial release date of
each Titled Album as specified on the attached Schedule A.

 

 

 

 

 

Following expiration of the Exploitation Term there shall be a “sell off” period
in accordance with Section 17.6 of the attached Terms and Conditions.

 

 

 

Record(s), Phonograph

 

 

Record(s) and Recording:

 

audio only reproductions of Master Recordings in audio-only compact disc format
and digital video disc format

 

 

 

Advance:

 

a non-returnable advance in the sum of one hundred fifty dollars (US$150.00) per
Licensed Master recoupable against Royalties payable hereunder.

 

 

 

Royalties:

 

royalties payable hereunder by Licensee to Licensor in accordance with the
attached Terms and Conditions

 


--------------------------------------------------------------------------------


 

Royalty Rate:

 

US $.03 per re-recorded Licensed Master and US $.04 per original Licensed Master
embodied on the Titled Album

 

 

 

Titled Album:

 

the Album having the title specified on Schedule A annexed hereto

 

 

 

Territory:

 

United States and Canada

 

 

 

Label Credit:

 

“Under license from Dominion Entertainment, Inc.”

 

This Agreement is subject to the attached Terms and Conditions which are
expressly incorporated into this Agreement.

Signed by

Signed by

 

 

/s/ P. Kives

 

/s/ Edward Goetz

 

 

An authorized signatory

An authorized signatory

 

 

For and on behalf of

For and on behalf of

 

 

DOMINION ENTERTAINMENT, INC.

BCI ECLIPSE COMPANY, LLC.

 

 

 

 

Title:

Director

 

Title:

President

 

 

 

 

Date:

October 14, 2005

 

Date:

October 15, 2005

 

2


--------------------------------------------------------------------------------


 

SCHEDULE A

PART 1

Date:

In accordance with the provisions of the agreement between the parties dated as
of September 1, 2005 (the “Agreement”) Licensor hereby approves and agrees to
license to Licensee the following Master Recordings from Licensor’s Catalog
(“the Licensed Masters”) in connection with the manufacture, distribution and
sale of Records having the Album title as follows:

Titled Album:

Product #:

UPC #:

Release Date:

Advance:

SRLP:

* = Re-Recording

Licensed Master(s):

Artist

 

Licensor hereby acknowledges and agrees that Licensee may use and exploit the
above Licensed Masters in accordance with the provisions of the Agreement.

Very truly yours,

Accepted and Agreed

 

Dominion Entertainment, Inc.

BCI Eclipse Company, LLC.

 

 

 

 

 

 

 


--------------------------------------------------------------------------------


 

TERMS AND CONDITIONS

ARTICLE 1 - DEFINITIONS

1.1                                 In these Terms and Conditions the following
words and expressions have the following meanings:

“Accounting Statement”: as specified in Section 10.1 below;

“Album”: unless otherwise agreed by Licensor one or more Records in compact disc
format only constituting at least three (3) tracks and twenty two (22) minutes
playing time sold in a single package;

“Artist”: any individual or group of individuals whose performances are embodied
on the Licensed Masters;

“person” and “party”: any individual corporation, partnership, association or
other organized group of persons or legal successors or representatives of the
foregoing.

1.2                                 References in these Terms and Conditions to
Sections, sub-sections and Schedule(s) are references to those contained in
these Terms and Conditions.

1.3                                 The Agreement and the Schedules to these
Terms and Conditions are an integral part of these Terms and Conditions and
reference to these Terms and Conditions includes reference thereto.

1.4                                 Capitalized terms not defined in these Terms
and Conditions shall have the meanings ascribed to them in the Agreement to
which these Terms and Conditions are attached. In the event of any inconsistency
between the Agreement and these Terms and Conditions, the Agreement shall
prevail.

ARTICLE 2 - GRANT OF RIGHTS

2.1                                 Subject to the provisions of these Terms and
Conditions, Licensor hereby grants to Licensee a non-exclusive license during
the Term and within the Territory to:

(a)                                  compile the Master Recordings within the
Titled Album (the “Licensed Masters”) derived wholly from Licensor’s Catalog or
licensed from EMI, Sony, BMG, Warner Music, Universal Music and their respective
owned, controlled and affiliated labels (each a “Major Record Label”) and which
have been approved by Licensor as specified on Schedule A; and

(b)                                 to manufacture, distribute and sell the
Titled Album in compact disc format only embodying the Licensed Masters only
through retail store, online retail store (such as amazon.com) and record and
video club sales channels which are located in the Territory under Licensor’s
name and logo.

2.2                                 Licensor agrees that during the Term and in
the Territory it shall not license to a third party more than 75% of the same
Licensed Masters that have previously been approved hereunder as a Titled Album
for inclusion on a single “multiple artist compilation” Album.

2.3                                 Titled Albums may include both Master
Recordings of the Licensor and/or master recordings or musical performances
licensed from a Major Record Label and released by Licensee and/or master
recordings licensed from a third party which is not a Major Record Label


--------------------------------------------------------------------------------




 

in which case the master recording must be specifically approved by Licensor in
advance and in writing.

ARTICLE 3 - LIMITATION ON GRANT OF RIGHTS

3.1                                 Notwithstanding anything to the contrary in
these Terms and Conditions, Licensee hereby acknowledges and/or agrees to
observe the following restrictions and/or limitations on any rights granted to
Licensee hereunder:

(a)                                  the rights granted to Licensee hereunder
shall be limited to the extent that Licensor owns or controls such rights.
Licensor shall notify Licensee of any limitations or restrictions;

(b)                                 Licensee shall not use the Licensed Masters
or dispose of or use in any way the Titled Album manufactured therefrom except
for commercial manufacture and sale of the Titled Album through retail store,
online retail store (such as amazon.com or the Licensee’s website) and record
and video club sales channels in the Territory and, in particular but without
limitation, Licensee shall not release any Licensed Master as a single Record
containing two (2) or less tracks and/or via direct transmission on the Internet
or directly or indirectly offer a Titled Album for sale through TV and/or radio
advertised and mail order packages;;

(c)                                  Licensee shall not release market,
distribute, exploit or sell the Titled Album or Records embodying Licensed
Masters utilizing premium schemes;

(d)                                 any Licensed Master released hereunder shall
be released in its entirety and without editing or alteration (including without
limitation without undergoing any so called “cedaring” cleaning or any other
sound improvement processes) unless carried out with the prior written approval
of Licensor, provided that any new copyrights and all other like rights of
whatever nature or description whether now known or hereafter invented arising
in the Licensed Masters after such editing or alteration shall from the creation
thereof be assigned to Licensor throughout the world to hold absolutely for the
full term of copyright including any and all periods of extension, renewal or
reversion and to the extent permissible thereafter in perpetuity;

(e)                                  Licensee shall not sub-license any rights
granted to it under these Terms and Conditions provided that record and video
club sales shall not be deemed to be a sublicense;

(f)                                    Licensee shall not sell the Titled Album
as a delete, liquidation or close out sale without Licensor’s prior written
consent and in any event the royalty provisions of Section 6.1 below shall
continue to apply to any Titled Album sold as a delete, liquidation or close out
sale;

(g)                                 any Licensed Master designated with an (*)
on Schedule A as a re-recorded version of the original recording in Licensor’s
Catalog is not the original recording and Licensee shall use the following
designation on all sleeves, inlay cards (front and back) in 8 point type “All
selections are new stereo recordings performed by the original artist or one or
more members of the original group”;

2


--------------------------------------------------------------------------------




 

(h)                                 Licensee shall make available to Licensor
all artwork, packaging and relevant label copy information on Titled Albums
licensed hereunder for digital download distribution by Licensor; and

(i)                                     Licensee may distribute the Titled Album
to reviewers, media outlets and retailers as a promotional giveaway for the sole
purpose of promoting sales of such Records to retailers, provided that the
quantity shall be limited to a commercially reasonable amount.

ARTICLE 4 - RESERVATION OF RIGHTS

4.1                                 Any and all rights in the Licensed Masters
not expressly licensed to Licensee hereunder are hereby expressly reserved to
Licensor.

4.2                                 Without limitation to the generality of
Section 4.1 above, Licensee hereby acknowledges that the following shall be and
shall remain the property of Licensor and/or shall be and shall remain reserved
to Licensor and the Licensee hereby and hereinafter assigns all of its right
title and interest in and to all of the following:

(a)                                  any and all physical materials and any
other device, contrivance or conception in material or non-material form or
method (whether now known or hereafter invented) supplied by Licensor to
Licensee hereunder including any and all mothers, stampers, matrices, tapes
and/or other copies derived from such materials excluding only the Titled Album
manufactured in accordance with these Terms and Conditions for sale to consumers
in the Territory;

(b)                                 the copyright and all other property rights
under statute and/or common law in the Licensed Masters and in any and all
mothers stampers, matrices and tapes and of other copies derived from such
materials embodying the Licensed Masters (or any of them);

(c)                                  any and all copyrights, trademarks or other
similar rights or other property rights which may accrue to Licensee or to any
of its distributors, agents or representatives by reason of the exercise of the
rights granted pursuant to these Terms and Conditions;

(d)                                 the exclusive right to use or license the
Licensed Masters and/or any performances embodied thereon for use in connection
with the synchronization of the same with any other media whatsoever including
but not limited to any computer software, film, music videos, television
productions and/or Internet productions and/or motion pictures and/or
advertisements and/or any soundtrack albums derived therefrom; and

(e)                                  any and all copyrights or other
intellectual property rights in an to the compilation of the Licensed Masters to
form the Titled Album.

ARTICLE 5 - DELIVERY OF LICENSED MASTERS

5.1                                 Licensor shall deliver to Licensee:

(a)                                  a copy master tape and ISRC code of the
applicable Licensed Masters; and

(b)                                 written confirmation of the following:

3


--------------------------------------------------------------------------------




 

(i)                                     the correct title of the musical
composition embodied in the Licensed Master;

(ii)                                  the names of the author and composer of
such musical composition; and

(iii)                               such other additional copyright information
as Licensor may reasonably desire to have displayed on the label of the Titled
Album.

5.2                                 The copy master tapes delivered by Licensor
under Section 5.1 above shall be of acceptable quality for use in the commercial
production of Records for general sale.

ARTICLE 6 - CONSIDERATION

6.1                                 In consideration of Licensor entering into
these Terms and Conditions, Licensee hereby agrees to pay Licensor:

(a)                                  the Advance on the later of the signature
of the applicable Part to Schedule A or the actual delivery of masters and
artwork (Time shall be of the essence with regard to such payment and the ten
(10) day cure period specified in Section 17.2 below shall not apply thereto);
and

(b)                                 a royalty on one hundred per cent (100%) of
all Titled Albums manufactured, sold and paid for which royalty shall be
calculated at the Royalty Rate.

In computing the number of the Titled Album manufactured and sold hereunder
Licensee shall have the right to deduct returns and credits on account of (i)
defective merchandise and (ii) errors in billing and errors in shipment.

6.2                                 In addition to the sums payable under this
Article 6, Licensee shall pay for and/or reimburse Licensor for Licensor’s cost
of duplication ($75.00 per 12 track master ($6.25 per each master recording) and
$50.00 for each layered art file in .jpeg format, if any) plus delivery and
shipping expenses for the Licensed Master(s) negatives, advertising, promotional
and display and any other materials supplied or caused to be supplied by
Licensor to Licensee hereunder. Payment shall be made within thirty (30) days of
Licensor’s invoice.

6.3                                 All amounts due hereunder by the Licensee to
the Licensor shall be paid when due hereunder, without prior demand therefor
and, except as provided in Section 15.2(c) and except as set forth in Section
15.2 without any set-off, compensation or deduction whatsoever, at the office of
the Licensor or such other place as the Licensor may designate from time to time
in writing.

ARTICLE 7 - THIRD PARTY PAYMENTS

7.1                                 With respect only to mechanical royalties
payable to copyright proprietors of all copyright musical compositions embodied
in the Licensed Masters by reason of Licensee’s exercise of its rights
hereunder, Licensee agrees to secure licenses from such copyright proprietors or
their agents in the Territory and to make payments directly to such proprietors
or agents. Licensee shall indemnify and hold Licensor harmless from any claims
or liabilities whatsoever resulting from Licensee’s failure to make such
payments.

7.2                                 Subject to Section 7.1 above Licensor shall
pay all other royalties and payments if any which may become due to artists
producers and any third parties entitled to payment with respect to the Titled
Album manufactured and sold hereunder and Licensor shall indemnify and hold
Licensee free and harmless from all claims with respect thereto.

4


--------------------------------------------------------------------------------




 

7.3                                 Except for the payments expressed to be
payable by Licensee under these Terms and Conditions, Licensee shall have no
further financial obligation in respect of the exercise by Licensee of the
rights licensed to it by virtue of these Terms and Conditions.

ARTICLE 8 - LABEL CREDIT

8.1                                 Licensee agrees that the labels and inlay
cards of the Titled Album manufactured and sold hereunder shall bear the Label
Credit in respect of the Licensed Masters embodied thereon.

ARTICLE 9 - SAMPLES

9.1                                 Licensee shall provide Licensor prior to the
distribution of the Titled Album with two (2) sample Records.

ARTICLE 10 - ACCOUNTING

10.1                           During the Term and thereafter as long as
Licensee continues to sell the Titled Album in accordance with these Terms and
Conditions, Licensee shall keep and maintain full detailed and accurate written
records and books of account relating to the manufacture and sale of the Titled
Album hereunder and shall deliver to Licensor within sixty (60) days following
the last day in March, June, September and December of each year detailed
written accounting statements (“Accounting Statements”), showing sales of the
Titled Album hereunder during the three (3) month period prior to the last day
of March, June, September or December (as the case may be). Each Accounting
Statement shall show:

(a)                                  the period for which the Accounting
Statement is furnished (“the Accounting Period”);

(b)                                 the number of Records of the Titled Album
shipped, sold, paid for and not returned during the Accounting Period;

(c)                                  Licensee’s title and catalog number of the
Titled Album and in respect of such Titled Album Licensor’s title and catalog
number of each Licensed Master embodied thereon;

(d)                                 the format(s) in which the Titled Album has
been released;

(e)                                  the applicable Royalty Rate; and

(f)                                    each Accounting Statement shall be
accompanied by remittance for all amounts shown to be due thereunder to
Licensor.

Time shall be of the essence in respect of all Licensee’s obligations to pay any
and all sums due to Licensor under these Terms and Conditions.

10.2                           Licensee shall not be permitted to
cross-collateralize or offset any advance paid or payable under each Part to
Schedule A attached to this Agreement or royalties paid or payable under each
Part to Schedule A attached to this Agreement against any and all royalties
payable pursuant to the terms of any other Part to Schedule A attached to this
Agreement.

10.3                           All payments to Licensee shall be made in US
Dollars.

10.4                           In the event Licensee does not pay to Licensor
the amount shown to be due by any Accounting Statement on the date payment is
required to be made pursuant to these Terms and

5


--------------------------------------------------------------------------------




 

Conditions, notwithstanding that time shall be of the essence in respect of all
sums payable to Licensor hereunder and without prejudice to any other rights or
remedies available to Licensor including without limitation, Licensor’s rights
of termination under Article 17 below Licensor may elect to accept late payment
from Licensor but only on the basis that: interest at the rate of three per cent
(3%) above the then current prime being charged by Wells Fargo Bank from time to
time published shall be charged to and payable by Licensee for the period
commencing upon the date such payment was due until the date such payment is
made.

ARTICLE 11 - WITHHOLDING TAX PROVISIONS

11.1                           In the event Licensee shall be obliged by the
laws of the Territory to deduct and withhold income or other similar tax from
royalties payable to Licensor hereunder and Licensee shall be unable to secure a
credit against such withholding (or part thereof) from the relevant withholding
authorities then remittance hereunder to Licensor may be reduced accordingly
SUBJECT TO Licensee supplying Licensor with a certificate of deduction addressed
to Licensor from the relevant authority and PROVIDED ALWAYS THAT in each
instance Licensee shall notify Licensor as soon as possible of the name and
address of the withholding authority requiring withholding to be made the amount
to be withheld and the basis of withholding and Licensee shall provide Licensor
with such documents and such other assistance to enable Licensor to secure any
available tax credits.

ARTICLE 12 - AUDIT PROVISIONS

12.1                           On reasonable prior written notice to Licensee,
no more than once per annum, Licensor shall have the right to audit, examine,
inspect and take extracts from the books and records of Licensee including
without limitation:

(a)                                  all manufacturing records relating to the
Titled Album;

(b)                                 the release date of the Titled Album in each
country of the Territory;

(c)                                  the number of Titled Albums manufactured
during the Accounting Period;

(d)                                 the address of each processing plant where
such Titled Album were manufactured;

(e)                                  the address(es) of the location(s) where
such Titled Album were stored prior to their leaving the possession custody or
control of Licensee and where the remainder of such Titled Album manufactured
but not yet “shipped” are being held;

(f)                                    full details of all returns and credits
errors in billing and in shipment, Titled Album distributed as promotional
giveaways and/or as free goods to retailers for promoting sales of such Records,
together with supporting documentation; and

(g)                                 all such other information in the possession
custody or control of Licensee relating to such Licensed Masters;

for the purposes of verifying the accuracy of the Accounting Statements and
conducting an audit trail of the Titled Album manufactured for and on behalf of
Licensee.

12.2                           Further for such purposes access shall be granted
and/or procured by Licensee to and/or for Licensor to the processing plants and
warehouses where the Titled Album are manufactured and/or stored by or for
Licensee. Such audit examination inspection and extraction shall be held during
normal business hours and with regard to the books and records

6


--------------------------------------------------------------------------------




 

of Licensee at the regular place of business of Licensee where such books and
records shall be maintained. Such audit shall be carried out by qualified
independent accountants and shall be at Licensor’s expense PROVIDED HOWEVER that
if an underpayment for any payment period is found in excess of five per cent
(5%) of the royalties payable in respect of the period for which the audit has
been conducted then Licensee shall reimburse Licensor on demand for the
reasonable expense of such inspection in addition to remitting the amount shown
properly to be due plus accrued interest calculated in accordance with Section
10.4 above.

12.3                           Without prejudice to the generality of this
Article 12 and only in conjunction with any audit exercised thereunder Licensee
shall grant or procure the grant to Licensor of access to all source
manufacturing records relating to the Titled Album in each of the countries
where production of the Titled Album occurs and to all subsequent paperwork
documents computer printouts relevant to all stock movements and royalty
calculations in all countries of the Territory.

ARTICLE 13 - LICENSEE’S WARRANTIES

13.1                           Licensee hereby warrants represents and agrees to
and with Licensor that:

(a)                                  Licensee is now and shall continue to be
engaged during the Term in the manufacture, sale, distribution and exploitation
of Records in the Territory;

(b)                                 Licensee shall use its best efforts in
accordance with these Terms and Conditions to promote the manufacture, sale,
distribution and exploitation in the Territory of the Titled Album;

(c)                                  Licensee shall release a minimum of seventy
five (75) Titled Albums hereunder within twelve (12) months from the date
hereof;

(d)                                 Licensee possesses the full right power and
authority to enter into and to perform these Terms and Conditions;

(e)                                  subject to Section 5.2 all Records
manufactured by Licensee hereunder shall be of the highest quality and shall be
consistent with the standards of the record industry;

(f)                                    all Records manufactured by Licensee
hereunder shall be manufactured, advertised, distributed and sold by Licensee in
strict compliance with all of these Terms and Conditions and the trademark
license agreement made between the parties dated the date hereof and the
Canadian trademark license agreement made between the Licensee and K-tel
International, Ltd. dated the date hereof and Licensee hereby expressly
acknowledges that no such Records may be exported for advertisement and/or sale
(directly or indirectly) outside the Territory and Licensee shall not knowingly
sell any Records manufactured hereunder to any third party intending to
advertise and resell such Records outside the Territory and Licensee
acknowledges that it shall be deemed to be knowingly selling or otherwise
permitting the sale of Records manufactured hereunder to a third party intending
to advertise and re-sell such Records outside the Territory if such third party
shall have to the knowledge of Licensee previously purchased Records embodying
the Licensed Masters and advertised and/or sold them outside the Territory;

(g)                                 all copy master tapes and other materials
supplied to Licensee by Licensor hereunder and all mothers, stampers, matrices,
tapes and other copies derived therefrom shall be retained under conditions of
strict security to minimize the risk

7


--------------------------------------------------------------------------------




 

of theft and/or unauthorized duplication and Licensee shall not allow or permit
any unauthorized duplication, use, disclosure or publication thereof. In the
event of a breach or threatened breach of the foregoing provision in this
Section 13.1(g), the parties acknowledge that the harm suffered by Licensor may
not be compensable by monetary damages alone, and accordingly Licensee agrees
that Licensor shall, in addition to any other legal or equitable remedies, be
entitled to an injunction against such breach or threatened breach;

13.2                           Licensee shall promptly notify Licensor of any
circumstances coming to its attention which may prejudice Licensor’s rights in
Licensed Masters and shall give all possible assistance to Licensor in the
enforcement and/or protection of Licensor’s rights in Licensed Masters.

ARTICLE 14 - LICENSOR’S WARRANTIES

14.1                           Licensor warrants represents and agrees to and
with Licensee that:

(a)                                  Licensor possesses the full right power and
authority to enter into and to perform these Terms and Conditions;

(b)                                 at the date of signature of these Terms and
Conditions, Licensor is the exclusive owner of or otherwise controls the rights
to be granted to Licensee in Licensed Master(s) and to the best of Licensor’s
knowledge and belief there exists no claims against it which would cause it to
lose rights in any of the Licensed Masters;

(c)                                  if at any time during the Term of these
Terms and Conditions a claim shall be made against Licensor which if successful
would cause Licensor to lose rights in any of the Licensed Masters, Licensor
shall promptly notify Licensee of the same in writing specifying whether
Licensee must cease or may continue with the manufacture and/or sale of the
Titled Album. If such notice shall require Licensee to cease manufacture and/or
sale of the Titled Album as specified in the notice, Licensee shall with effect
from the date of receipt of such notice cease the manufacture and sale of such
Records and Licensor shall indemnify Licensee against all demands claims,
liabilities, losses, damages, costs and expenses arising from and against all
actions suits and proceedings which are commenced taken or made against Licensee
in connection with the manufacture and sale of the Titled Album by Licensee in
accordance with these Terms and Conditions as specified in the notice prior to
the date of Licensee’s receipt of such notice and which are reduced to a
judgment or order of a Court of competent jurisdiction. If no notice shall be
given or if such notice given shall specify that Licensee should continue with
the manufacture and/or sale of the Titled Album, Licensee shall be entitled to
continue the manufacture and sale of the Titled Album and Licensor shall
indemnify Licensee in the same terms as specified in the previous sentence in
relation to or in connection with the manufacture and sale by Licensee of the
Titled Album in accordance with these Terms and Conditions until the date of
receipt by Licensee of a written notice from Licensor under this Section
requiring Licensee to cease manufacture and/or sale of the Titled Album;

(d)                                 the exercise by Licensee of rights granted
in Licensed Masters in accordance with these Terms and Conditions shall not
infringe the rights of any third party and/or in any way contravene any
applicable statute, law, rule or regulation.

8


--------------------------------------------------------------------------------




 

ARTICLE 15 - INDEMNITIES

15.1                           Licensee’s Indemnities.

(a)                                  Licensee hereby irrevocably and
unconditionally agrees to indemnify and keep indemnified Licensor from and
against all actions suits and proceedings which may be commenced, taken or made
against Licensor arising in relation to or in connection with any failure or
alleged failure by Licensee duly and punctually to observe and perform these
Terms and Conditions and which are either:

(i)                                     fully adjudicated by a court, arbitrator
or other forum of competent jurisdiction; or

(ii)                                  settled with Licensee’s prior written
consent, which consent shall not be unreasonably withheld or delayed; or

(iii)                               withdrawn or not proceeded with by the
claimant.

(b)                                 Prompt notice shall be given to Licensee of
any claim to which this indemnity relates and Licensee shall have the right at
its own expense to control the defense thereof PROVIDED THAT:

(i)                                     Licensor shall have the right to
co-operate and assist in such defense at its own expense;

(ii)                                  if Licensee shall not exercise its right
to control the defense then Licensor shall in addition to any other indemnity
under these Terms and Conditions be reimbursed for its reasonable expenses
(including reasonable legal fees) incurred in such defense.

(c)                                  All sums payable pursuant to Section 15.1
by Licensee shall be paid immediately on Licensor’s demand in full without any
deduction, withholding, counter claim or set off.

(d)                                 Any release settlement discharge or
withdrawn claim between Licensor and Licensee shall be conditional upon no
security or payment made or given to Licensor being avoided, reduced, set aside
or rendered unenforceable by virtue of any provision or enactment now or
hereafter in force relating to bankruptcy, insolvency or liquidation and if any
such security or payment shall be avoided reduced set aside or rendered
unenforceable Licensor shall be entitled to recover the full amount or value of
any such security or payment from Licensee and otherwise to enforce this Article
15 as if such release settlement discharge or withdrawn claim had not taken
place.

(e)                                  Licensee shall have the right to
participate in the defense of any claim to which this indemnity relates at
Licensee’s own cost and expense provided that Licensee agrees that any such
claim may be compromised or settled by Licensor without the consent of Licensee.

9


--------------------------------------------------------------------------------




 

15.2                           Licensor’s Indemnities.

(a)                                  Licensor hereby irrevocably and
unconditionally agrees to indemnify and keep indemnified Licensee from and
against all actions, suits and proceedings which may be commenced, taken or made
against Licensee arising in relation to or in connection with any failure or
alleged failure by Licensor duly and punctually to observe and perform these
Terms and Conditions and which are either:

(i)                                     fully adjudicated by a court, arbitrator
or other forum of competent jurisdiction; or

(ii)                                  settled with Licensor’s prior written
consent, which consent shall not be unreasonably withheld or delayed; or

(iii)                               withdrawn or not proceeded with by the
claimant.

(b)                                 Prompt notice shall be given to Licensor of
any claim to which this indemnity relates and Licensor shall have the right at
its own expense to control the defense thereof PROVIDED THAT:

(i)                                     Licensee shall have the right to
co-operate and assist in such defense at its own expense;

(ii)                                  if Licensor shall not exercise its right
to control the defense then Licensee shall in addition to any other indemnity
under these Terms and Conditions be reimbursed for its reasonable expenses
(including reasonable legal fees) incurred in such defense.

(c)                                  All sums payable pursuant to Section 15.2
by Licensor shall be paid immediately on demand by Licensee in full without any
deduction, withholding, counterclaim or set off except that if at the date that
any such sum shall be payable by Licensor the advance paid to Licensor under
Section 6.1 shall have been recouped by Licensee, Licensee shall have the right
to set off such sums against such future sums as may be payable by Licensee to
Licensor under this or any other Agreement.

ARTICLE 16 - ASSIGNABILITY

16.1                           Licensor may assign this Agreement to any third
party or to any subsidiary, affiliated or controlling corporation or to any
party owning or acquiring a substantial portion of the assets or stock of
Licensor. Licensor may also sublicense its rights hereunder to any of its
Licensee’s to the extent necessary or advisable in Licensor’s sole discretion to
implement the license granted. Licensee may assign this Agreement to any
subsidiary, affiliated or controlling corporation. Any other assignment requires
the other party’s prior written approval which shall not be unreasonably
withheld or delayed. Licensee may not sublicense its rights under this
Agreement.

ARTICLE 17 - TERMINATION OR EXPIRATION

17.1                           Automatic Termination: Licensor shall have the
absolute right, with immediate effect, to automatically terminate these Terms
and Conditions and Licensee’s rights hereunder following the occurrence of any
of the following events:

(a)                                  In the event Licensee shall be adjudged a
bankrupt or in the event that any insolvency proceedings are instituted by or
against Licensee and are not

10


--------------------------------------------------------------------------------




 

dismissed within thirty (30) days after the institution thereof, or in the event
a trustee or receiver is appointed to take over all or a substantial part of
Licensee’s assets, Licensee’s rights under this Agreement shall automatically
terminate, and such termination shall be deemed effective as of the commencement
of the event which gave rise to such termination. In the event of such
termination, all monies due and unpaid by Licensee pursuant to this Agreement
shall thereupon become due and payable. Further, all Licensed Master(s) and all
copies thereof, all color separations and other artwork and all other property
of Licensor shall be returned to Licensor at Licensee’s expense, and in no event
shall the title thereto or any rights therein be acquired by or vest in any
trustee, receiver or in any other party by reason of any such insolvency,
bankruptcy or other such occurrence affecting Licensee; or

(b)                                 Licensee ceasing or threatening to cease to
carry on business; or

(c)                                  any event analogous to any of the foregoing
occurring in any jurisdiction to Licensee; or

(d)                                 upon termination of the trademark license
agreement made between the parties on the date hereof or upon termination of the
Canadian trademark license agreement made between the Licensee and K-tel
International, Ltd. on the date hereof, as provided for therein.

17.2                           Right to Terminate: In the event that Licensee
shall fail or refuse to deliver any of the statements or payments provided
hereunder, fail to perform in accordance with these Terms and Conditions or fail
or refuse to perform any other obligation on Licensee’s part to be performed
hereunder and such default if capable of cure is not fully cured within ten (10)
days after Licensor has issued notice thereof, the default shall be deemed an
essential breach of these Terms and Conditions and inter alia Licensor shall
have the absolute right to terminate Licensee’s rights hereunder with immediate
effect at any time after the expiration of said ten (10) day period without
affecting any of Licensor’s rights hereunder. If the default is incurable,
Licensor shall have the absolute right to terminate Licensor’s rights hereunder
with immediate effect by written notice.

17.3                           Upon the early termination of the Term (other
than by expiration of the Term by effluxion of time), Licensee shall within
thirty (30) days remit to Licensor all monies then due and unpaid by virtue of
Licensee’s exploitation of Records hereunder and shall within fifteen (15) days
render to Licensor an Accounting Statement for the period from the end of the
Accounting Period of the last Accounting Statement to the date of termination of
these Terms and Conditions.

17.4                           Upon early termination of the Term or expiration
of the Term by effluxion of time Licensee shall remain responsible for
accountings and payments as set forth in these Terms and Conditions.

17.5                           Licensee shall within ten (10) days of early
termination of the Term or within fifteen (15) days of expiration of Term by
effluxion of time provide Licensor with a full detailed and accurate written
inventory confirming the following in respect of each Licensed Master:

(a)                                  all master tapes and other materials in
respect thereof provided by Licensor to Licensee;

(b)                                 all mothers, stampers, matrices, tapes and
other copies (excluding Records) derived from the master tapes and materials
provided by Licensor hereunder;

11


--------------------------------------------------------------------------------




 

(c)                                  the quantity of the Titled Album then in
Licensee’s inventory which shall include inventory held in any location under
the possession custody or control of Licensee.

Following receipt of a full detailed and accurate written inventory as aforesaid
Licensor shall have the right to elect for the return and/or delivery to
Licensor and/or destruction (at Licensee’s sole cost and expense) of such
materials (or part thereof) listed therein (excluding Records in the case of
expiration of the Term by the effluxion of time). If Licensor shall elect for
the return and/or delivery of materials to Licensor, Licensee shall within
thirty (30) days following notification of such election arrange for such return
and delivery at its own cost and expense to such address in the United States as
Licensor may specify. If Licensor shall elect for the destruction of materials,
Licensee shall promptly arrange for such destruction (at which Licensor shall be
entitled to have a representative attend) and supply to Licensor an affidavit of
such destruction sworn by an officer of Licensee (or if Licensee is not a
corporate entity by an authorized representative of Licensee).

17.6                           Upon expiration only of the Term by the effluxion
of time, Licensee shall have the non exclusive right for a period of six (6)
months immediately following such expiration to sell off inventory of the Titled
Album then existing PROVIDED that Licensee continues to account for and pay the
royalties herein provided and PROVIDED FURTHER THAT Licensee shall not
manufacture in the six (6) months prior to such expiration any more Titled Album
than Licensee reasonably expects to sell during that period and that on
expiration of the sell-off period Licensee shall supply Licensor with a full
detailed and accurate written inventory confirming the quantity of the Titled
Album then in Licensee’s inventory (including inventory held in any location
under the possession custody or control of Licensee) and all of the provisions
set out in Section 17.5 shall apply.

ARTICLE 18 - NOTICES

18.1                           Any notice or other communication given or made
under these Terms and Conditions shall be in writing and, without prejudice to
the validity of any other method of service, may be delivered personally or by
courier or sent by facsimile transmission or by first class prepaid recorded
delivery letter and shall be addressed if to Licensor to Licensor at the address
on the cover page of these Terms and Conditions and if to Licensee to Licensee’s
address at the address on the cover page of these Terms and Conditions (with a
copy to Howard M. Zelener, ESQ 548 Carnes Circle, Redlands, CA 92374) or to such
other address or facsimile transmission number as the relevant addressee may
hereafter by notice hereunder substitute.

18.2                           Any such notice or other communication shall be
deemed to have been duly served given or made (i) in the case of mailing three
(3) days after the envelope containing such notice was mailed and proof that any
such envelope was properly addressed prepaid registered or certified and mailed
shall be sufficient evidence that such notice or other communication has been
duly served, given or made; or (ii) in the case of delivery when left at the
relevant address; or (iii) in the case of a facsimile transmission upon receipt
by the addressee of the complete text in legible form.

ARTICLE 19 - CONFIDENTIALITY AND ANNOUNCEMENTS

19.1                           Except as otherwise agreed by Licensor in
writing, Licensee hereby agrees that it shall not and shall procure that each
director, officer, agent and employee of Licensee shall not at any time
hereafter divulge or communicate to any person other than to directors,
officers, employees or professional advisers whose province it is to know the
same any secret or confidential information concerning the business, financial
or contractual arrangements or other dealings or affairs of Licensor or of any
customer or client thereof except to the extent to which

12


--------------------------------------------------------------------------------




 

such information shall (other than through any unauthorized disclosure by such
party or any director officer or employee thereof) come within the public domain
and except where required by law.

ARTICLE 20 - CONSTRUCTION

20.1                           These Terms and Conditions constitute the entire
understanding between the parties relative to this transaction and no
modification hereof shall be binding unless in writing signed by the party to be
charged.

20.2                           These Terms and Conditions shall be construed
under the internal laws of the State of Minnesota applicable to agreements to be
performed wholly therein, and both parties agree that only the Minnesota Courts
shall have jurisdiction over this Agreement. Any controversies arising out of
this agreement shall be brought by the parties to Hennepin County District
Court, Fourth Division, State of Minnesota, or to the United States District
Court for the District of Minnesota, and they hereby grant jurisdiction of such
court(s) and to any appellate courts having jurisdiction over appeals from such
court(s).

20.3                           All rights and remedies granted to Licensor in
any provision of these Terms and Conditions shall not be deemed to be a waiver
of any part or future breach of the same, or any other provision of these Terms
and Conditions, nor shall any act or failure to act be construed as a waiver,
unless a memorandum thereof, expressing the intention to waive, signed by the
party to be charged, is made and delivered to the other party.

20.4                           No warranties or representations shall be deemed
to have been made by Licensor except as expressly hereinabove set forth.

20.5                           If any part of these Terms and Conditions shall
be determined to be invalid or unenforceable by a court of competent
jurisdiction or by any other legally constituted body having jurisdiction to
make such determination, the remainder of these Terms and Conditions shall
remain in full force and effect.

20.6                           The captions herein are for convenience only, do
not constitute a part of these Terms and Conditions, and are not to be used in
the construction thereof.

20.7                           Nothing in this Agreement shall be deemed or
construed as creating a joint venture or partnership among the parties. Each
party’s status is, and at all times shall continue to be , that of independent
contractor with respect to each other. No party shall hold itself out as having
authority or relationship in contravention of this section.

20.8                           Time shall be of the essence of these Terms and
Conditions.

13


--------------------------------------------------------------------------------